Citation Nr: 1628826	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the hands.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for left foot plantar fasciitis.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to initial compensable disability rating prior to December 22, 2015, for residual scar, status post skin cancer removal from the lip.

6.  Entitlement to initial rating in excess of 10 percent since December 22, 2015, for residual scar, status post skin cancer removal from the lip.

7.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder arthritis.

8.  Entitlement to an initial disability rating in excess of 10 percent for residuals of colon cancer with a scar prior to December 22, 2015.

9.  Entitlement to an initial disability rating in excess of 10 percent for residuals of colon cancer with a scar since December 22, 2015.

10.  Entitlement to an initial compensable disability rating for kidney stones.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 2008. 

This matter comes to the Board of Veterans' Appeals from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a February 2016 rating decision, the RO assigned a 10 percent disability rating for the residual scar, status post skin cancer removal from lip, effective December 22, 2015.  The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the issue of entitlement for initial increased ratings for residual scar, status post skin cancer removal from lip, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the issues are as stated on first two pages of this decision.

The issue of entitlement to an initial compensable rating for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has or has had arthritis in either hand during the appellate term.

2.  The weight of the evidence is against a finding that the Veteran has or has had a left knee disorder during the appellate term.

3.  The weight of the evidence is against a finding that the Veteran has or has had left foot plantar fasciitis during the appellate term.

4.  The weight of the evidence shows that the Veteran had hemorrhoids in service and that he still has hemorrhoids.

5.  The weight of evidence reflects that prior to December 22, 2015, the residual scar, status post skin cancer removal from the lip, was not manifested by one characteristic of disfigurement, an unstable or painful scar, or functional limitation.

6.  The weight of evidence indicates that since December 22, 2015, the residual scar, status post skin cancer removal from the lip, has been manifested by a single painful scar but not one characteristic of disfigurement or three or four unstable or painful scars.

7.  The evidence is in equipoise as to whether the residuals of colon cancer with a scar prior to December 22, 2015, were manifested by moderate symptoms.

8.  The weight of evidence shows that prior to December 22, 2015, residuals of colon cancer with a scar were not manifested by a superficial scar of an area of 144 square inches (929 square centimeters) or greater, an unstable or painful scar, or functional limitation of a scar.

9.  The weight of evidence shows that since December 22, 2015, residuals of colon cancer with a scar have not been manifested by moderate symptoms, a superficial scar of an area of 144 square inches (929 square centimeters) or greater, an unstable or painful scar, or functional limitation of a scar.

10.  The weight of evidence shows that since November 1, 2008, right shoulder arthritis not manifested by limitation of motion of the right shoulder to the shoulder level.


CONCLUSIONS OF LAW

1.  Bilateral arthritis of the hands was not incurred or aggravated while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A left knee disorder was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  Left foot plantar fasciitis was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  Hemorrhoids were not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5.  The criteria for an initial compensable disability rating prior to December 22, 2015, for residual scar, status post skin cancer removal from the lip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.31, 4.118, Diagnostic Codes 7800, 7804, 7805 (2015).

6.  The criteria for an initial disability rating in excess of 10 percent since December 22, 2015, for residual scar, status post skin cancer removal from the lip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7800, 7804.

7.  Resolving doubt in the Veteran's favor, the criteria for an initial 20 percent disability rating prior to December 22, 2015, for residuals of colon cancer with a scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7343-7329 (2015).

8.  The criteria for an initial disability rating in excess of 10 percent since December 22, 2015, for residuals of colon cancer with a scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7343-7329.

9.  The criteria for an initial disability rating in excess of 10 percent since November 1, 2008, for right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5201-5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter on February 24, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and afforded him VA examinations 

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities and the nature and extent of any current disabilities.  Put another way, the Board finds that these examinations are adequate on which to base a decision.

Service connection governing law and regulation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  38 C.F.R. § 3.303(b) .

The chronicity provision of 38 C.F.R. § 3.303(b)  applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.




Service connection analysis

Bilateral arthritis of the hands

The Veteran claims that he has bilateral arthritis of the hands.  There is conflicting medical evidence on whether the Veteran has a current disability of the left hand.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit  has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382  (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion

The Board has reviewed all of the evidence of record - the service treatment records and the March 2010 VA examination report.  The weight of evidence shows that that the Veteran does not currently have, and has not had, arthritis of either hand since he filed his claim in February 2009.  Therefore, Hickson element (1), current disability, is not established.

The service treatment records show that in May 1991 the Veteran had a left hand strain.  In July 1997, he had pain in the left index finger.  X-rays revealed a very shallow cortical erosion in the metaphyseal aspect of the distal proximal phalanx, ulnar aspect.  It was noted that the erosion could be due to a soft-tissue-tumor erosion or other inflammatory or tumor-like condition.  Further evaluation and clinical correlation were suggested.  In September 1999, the diagnosis was osteoarthrosis of the left index finger at the proximal interphalangeal joint.  X-rays of the left hand in September 1999, however, were normal.  At an October 2008 separation examination, the upper extremities were normal.  

The January 2010 VA examination report reflects that range of motion in all digits of the hands were normal and that muscle strength in both hands was normal.  X-rays of the hands were normal.  At the examination, the Veteran did not have any specific complaints regarding the left index finger.  The examiner determined that there is no diagnosis of bilateral hand arthritis because there is no pathology to render a diagnosis.  The examiner did diagnose bilateral carpal tunnel syndrome for which service connection is in effect.

In determining whether there is a current disability in the left hand in particular, the Board places far more probative weight on the normal X-rays from September 1999 and January 2010 than on the July 1999 X-rays of the left index finger because the normal X-rays are more current and, more importantly, the January 2010 X-rays were taken during the appellate period rather than over a decade prior to the claim.  The Board also places far more probative weight on the diagnosis of no arthritis in the hands in the January 2010 VA examination report than on the diagnosis of osteoarthrosis of the left index finger because the more recent assessment was based on contemporaneous X-rays taken during the appellate period.  

Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of arthritis of either hand since there is no medical evidence of a diagnosis of arthritis of either hand since he filed his claim in February 2009.  

The Veteran is competent to report symptoms such as thumb pain.  He is competent to report this symptomatology and the Board finds him credible as to this particular assertion.  However, the Board places far more probative weight on the clinical findings in the service treatment records, which do not show a diagnosis of arthritis of either hand, and the clinical findings and conclusions of the VA examiner, who identified no current arthritis in the hands.

As the Veteran is claiming that his arthritis of the hands began in service, he is apparently claiming continuity of symptomatology.  He is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had arthritis in either hand since he filed his claim in February 2009.  Moreover, thumb pain is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran has or has had arthritis of either hand during the appellate term.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


Left knee disorder

The Veteran claims that he has a left knee disorder.  There is conflicting medical evidence on whether the Veteran has degenerative joint disease of the left knee.
  
The Board has reviewed all of the evidence of record - the service treatment records and the March 2010 VA examination report.  The weight of evidence shows that that the Veteran does not currently have, and has not had, a left knee disorder, such as degenerative joint disease, since he filed his claim in February 2009.  Thus, Hickson element (1), current disability, is not established.

The service treatment records show that in August 1991 the Veteran's left knee pain was resolved.  There were no further complaints, findings, or diagnoses of a left knee disorder until the October 2008 separation examination.  At that examination, the Veteran reported that that the left knee experiences periodic stiffness and pain that increase during periods of frequent bending and kneeling.  Physical examination revealed crepitus with range of motion as well as no instability.  The examiner diagnosed degenerative joint disease of the left knee.

The January 2010 VA examination report reveals that the left knee had no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination of the left knee also showed no locking pain, genu recurvatum, crepitus, or ankylosis.  The left knee had a normal range of motion.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and medial/lateral meniscus stability test were all normal.     X-rays of the left knee were normal.  The examiner determined that there is no diagnosis of a left knee disorder because there is no pathology to render a diagnosis.  

In determining whether the Veteran currently has degenerative joint disease of the left knee, the Board places far more probative weight on the January 2010 VA examination than on the October 2008 separation examination because the January 2010 VA examination included X-rays showing a normal left knee.

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the existence of a left knee disorder, such as degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a left knee disorder since there is no medical evidence of a diagnosis of a left knee disorder since he filed his claim in February 2009.  

The Veteran is competent to report symptoms such as weakness, stiffness, and pain, and the Board finds him credible.  Nonetheless, the Board places far more probative weight on the clinical findings and conclusions of the VA examiner, who identified no current disability, such as degenerative joint disease, in the left knee.

As the Veteran is claiming that his left knee weakness, stiffness, and pain began in service, he is apparently claiming continuity of symptomatology.  While the Board finds him credible, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As stated above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had a left knee disorder since he filed his claim in February 2009.  Moreover, knee weakness, stiffness, and pain are symptoms, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran has or has had a left knee disorder during the appellate term.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Left foot plantar fasciitis

The Veteran claims that he has left foot plantar fasciitis.  There is conflicting medical evidence on whether the Veteran has left foot plantar fasciitis.

The Board has reviewed all of the evidence of record - the service treatment records and the March 2010 VA examination report.  The weight of evidence shows that that the Veteran does not currently have, and has not had, left foot plantar fasciitis since he filed his claim in February 2009.  Hence, Hickson element (1) is not established.

At the October 2008 separation examination, the Veteran complained of varying pain in the bottom of the left foot.  Physical examination showed that there was tenderness of the left plantar fascia.  Left plantar fasciitis was diagnosed.

At the January 2010 VA examination, the Veteran reporting experiencing left foot pain.  An examination of the feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or signs of deformity.  There was no functional limitation of standing or walking, and the Veteran did not require the use of corrective shoe wear.  The examiner stated that there was no diagnosis of left foot plantar fasciitis because there was no pathology to render a diagnosis.

In determining whether the Veteran currently has left foot plantar fasciitis, the Board places far more probative weight on the January 2010 VA examination than on the October 2008 separation examination because the January 2010 VA examination is thorough and done within the appellate period.  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the existence of plantar fasciitis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of plantar fasciitis since there is no medical evidence of a diagnosis of plantar fasciitis since he filed his claim in February 2009.  

The Veteran is competent to report symptoms such as foot pain, and the Board finds him credible.  Nonetheless, the Board places far more probative weight on the clinical findings and conclusions of the VA examiner, who identified no current disability of plantar fasciitis.

As the Veteran is claiming that his foot pain began in service, he is apparently claiming continuity of symptomatology.  While the Board finds him credible, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As stated above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had left foot plantar fasciitis since he filed his claim in February 2009.  Moreover, foot pain is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran has or has had left foot plantar fasciitis during the appellate term.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Hemorrhoids

The first matter is whether the Veteran currently has hemorrhoids.  The January 2010 VA examination report indicates that although hemorrhoids were not detected during the rectal examination, the examiner nonetheless diagnosed hemorrhoids based on the subjective factor of reporting bleeding after bowel movements.  The examiner noted that there were no objective factors showing hemorrhoids because internal hemorrhoids cannot be palpated on exam.  The examiner added that internal hemorrhoids can only be seen with an anoscope, which the examining clinic did not have.  Therefore, the weight of evidence shows that the Veteran currently has hemorrhoids and Hickson element (1), current disability, is satisfied.

The service treatment records show that in March 2008 hemorrhoids were diagnosed.  Accordingly, Hickson element (2), in-service incurrence or aggravation of a disease or injury, is established.

As for Hickson element (3), medical nexus, the medical evidence shows that the hemorrhoids are a chronic disease.  As there is no competent evidence to the contrary indicating that the Veteran's hemorrhoids are not a chronic disease, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Increased rating governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Residual scar, status post skin cancer removal from lip

In the June 2009 rating decision, the RO granted service connection for residual scar, status post skin cancer removal from lip, and assigned a zero percent disability rating under Diagnostic Code 7899-7819.  Later in the February 2016 rating decision, the RO assigned a 10 percent disability rating for the residual scar, status post skin cancer removal from lip, effective December 22, 2015, under Diagnostic Code 7800-7804.

Diagnostic Code 7819, which provides rating criteria for benign skin neoplasms (such as basal cell carcinoma), instructs that such disabilities are to be rated in accordance with the scar rating criteria under Diagnostic Codes 7800 through 7805.  

Diagnostic Code 7800 is applied for disabilities resulting from scarring or other disfigurement of the head, face, or neck.  Those criteria are governed in part by eight characteristics of disfigurement that are identified under 38 C.F.R. § 4.118 , DC 7800, Note (1).  These characteristics of disfigurement include: (1) scars that are five inches or more (13 centimeters or more) in length; (2) scars that are at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation; (4) scars that are adherent to the underlying tissue; (5) skin is hypopigmented or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); or, (8) skin is indurated or inflexible in an area exceeding six square inches (39 square centimeters).  Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (Note 5), characteristics of disfigurement may be found as having been caused by one scar or by multiple scars.  In other words, the characteristics required to assign a particular disability rating need not be caused by a single scar in order to assign that disability rating.

Subject to the above, Diagnostic Code 7800 provides for a 10 percent disability rating for disabilities with one characteristic of disfigurement.  A 30 percent disability rating is assigned for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is appropriate for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  A maximum 80 percent disability rating is assigned for disabilities marked by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

Diagnostic Code 7801 provides the criteria for rating disabilities due to scars that are not of the head, face, or neck, and that are deep and nonlinear.  Under 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), a "deep scar" is defined as one associated with underlying soft tissue damage.  Under those criteria, a 10 percent disability rating is assigned for qualifying scars that encompass an area or areas of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent disability rating is appropriate for qualifying scars that cover an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent disability rating is appropriate where qualifying scars encompass an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A maximum schedular 40 percent disability rating is warranted for qualifying scars that involve an area or areas of 144 square inches (929 square centimeters) or more.

Diagnostic Code 7802 provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 .

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2015).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The weight of evidence reflects that prior to December 22, 2015, the residual scar, status post skin cancer removal from the lip, was not manifested by one characteristic of disfigurement, an unstable or painful scar, or functional limitation.

The January 2010 VA examination report reflects that on the upper lip, there was a linear scar that entire scar measured one centimeter (cm) by 0.1 cm.  The scar was not painful on examination, and there was no skin breakdown.  The scar was a superficial scar with no underlying soft-tissue damage or loss.  Inflammation, edema, and keloid formation were absent.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  The scar does not adhere to underlying tissue, and on palpation it was level.  The scar texture was normal.  The scar was not shiny, scaly, or atrophic, and it did not have any irregularities.  There was no hypopigmentation or hyperpigmentation of the scar.  The scar was not indurated or inflexible.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

The weight of evidence indicates that since December 22, 2015, the residual scar, status post skin cancer removal from the lip, has been manifested by a single painful scar but not one characteristic of disfigurement or three or four unstable or painful scars.

At the December 22, 2015, VA examination, the lip scar was painful but not unstable.  The scar was 2 cm long and 0.1 cm wide.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function or muscle or nerve damage.

Although the Veteran's scar has been rated since December 22, 2015, on the basis of a painful scar, he is not entitled to a separate rating based on disfigurement because the medical evidence does not show at least one characteristic of disfigurement.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lip scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lip scar - no pain or one characteristic of disfigurement prior to December 22, 2015, and a painful scar since December 22, 2015 - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The December 2015 VA examiner stated that the lip scar did not impact the Veteran's ability to work.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that prior to December 22, 2015, a compensable rating for the lip scar was warranted and that since December 22, 2015, a rating in excess of 10 percent for the lip scar is warranted.  Therefore, the preponderance of the evidence is against the claims, and they are denied.





Right shoulder arthritis

In the June 2009 rating decision, the RO granted service connection for right shoulder arthritis and assigned a 10 percent disability rating under Diagnostic Code 5201-5010.

Diagnostic Code 5010 provides that arthritis due to trauma is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the major arm is limited to shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent rating contemplates limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).

January 2010 and December 2015 VA examinations showed no ankylosis of the right shoulder or any impairment of the right humerus, clavicle, or scapula.  The December 2015 physical examination revealed that shoulder dislocation was not suspected.  Therefore, Diagnostic Codes 5200 (scapulohumeral articulation, ankylosis of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) are not applicable.  The Board will rate the arthritis based on limitation of motion.

The VA examinations show that the Veteran is right-handed.

At the January 2010 VA examination, the range of motion in the right shoulder was the following: forward flexion to 180 degrees, abduction to 150 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  At the December 2015 VA examination, the range of motion in the right shoulder was the following: forward flexion to 150 degrees, abduction to 150 degrees, internal rotation to 75 degrees, and external rotation to 75 degrees.  Thus, the Veteran had range of motion in the right shoulder above the shoulder level.  The weight of evidence indicates that the arthritis was not manifested by limitation of motion of the right shoulder to the shoulder level.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the January 2010 VA examination, pain occurred at 150 degrees of abduction.  After repetitive use, the right shoulder was additionally limited by pain and weakness with pain being the major functional impact.  At the December 2015 VA examination, there was pain in flexion and abduction that did not result in or cause functional loss.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was conducted during a flare-up, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability during a flare-up.  In light of the limitations not resulting in limitation of motion near or at the shoulder level, these findings are insufficient to warrant a rating in excess of 10 percent for the right shoulder disability pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - limitation of forward flexion and abduction to 150 degrees - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The December 2015 VA examiner noted that the right shoulder disability impacted his ability to work due to pain using and elevating the right shoulder.  With regard to employment impairment from the right shoulder disability, the disability is already rated as 10 percent disabling.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.). The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that at any time since November 1, 2008, a rating in excess of 10 percent for right shoulder arthritis is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Residuals of colon cancer with a scar

In the June 2009 rating decision, the RO granted service connection for residuals of colon cancer with a scar, and assigned a 10 percent disability rating under Diagnostic Code 7343-7329.

An evaluation of 100 percent is assigned during active malignancy or X-ray, chemotherapy, or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Pursuant to Diagnostic Code 7343, if there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.114 , DC 7343.  

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7329.

The December 2015 VA examination report reflects that the Veteran underwent a partial colectomy in 2007.  The medical evidence does not show a local recurrence or metastasis.  Therefore, the colon cancer will be rated on residuals.

The Veteran underwent VA examinations in January 2010 and on December 22, 2015.  

The January 2010 VA examiner noted that the residuals of the colon cancer included tenderness in the abdominal scar area, irregular bowel movements, and pain in the remaining digestive tract.  The examiner added that the malignancy has been in full remission for two years with the residuals of very loose stool, an extreme urge to vacate bowels that occurs spontaneously without warning, and burning sensation at the rectum occasionally.  The examiner also indicated that the Veteran has diarrhea, alternating diarrhea and constipation, and cramping and bloating.  The examiner stated that the Veteran reported abdominal pain that is located in the digestive tract and that occurs about third to two-thirds of the year.  The examiner indicated that the abdominal pain has characteristics of distress and pain.  The examiner noted the Veteran's reporting of the following functional impairments:  reduced ability to focus on work when pain and cramping are flaring up, and cannot play sports or with kids as due to tenderness in scar area.  While the examiner concluded that there were no subjective factors, that examiner had previously listed the above-mentioned subjective factors in his report.  

In light of the litany of subjective gastrointestinal complaints, the Board finds that the evidence is in equipoise as to whether the residuals of colon cancer prior to December 22, 2015, were manifested by moderate symptoms.  Given that the Veteran only reported experiencing abdominal pain and distress up to two-thirds of the year instead of on a constant or almost constant basis, the weight of the evidence is against a finding that the residuals of colon cancer with a scar prior to December 22, 2015, were manifested by severe symptoms.

The next matter is whether the Veteran is entitled to a separate rating prior to December 22, 2015, for the surgical scar.  The January 2010 VA examination report reflects that there was a linear scar on the anterior side of the trunk precisely located lower midline of the abdomen.  The entire scar measured 13 cm by 0.5 cm.  While the Veteran complained of tenderness in the scar area, the scar was not painful on examination and that there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation and the scar was not disfiguring.  The scar does not limit the Veteran's motion.  There is no limitation of function due to the scar.  The Board finds that the Veteran is competent and credible in reporting tenderness in the area of the abdominal scar.  That said, the Board gives greater weight to the objective medical finding of that the scar was not painful on examination than the Veteran's reporting of tenderness in the area of the scar.  In light of the above, the weight of evidence shows that prior to December 22, 2015, residuals of colon cancer with a scar were not manifested by a superficial scar of an area of 144 square inches (929 square centimeters) or greater, an unstable or painful scar, or functional limitation of a scar.

As for the period since December 22, 2015, the examination on that date shows that there were no current symptoms of colon cancer other than mild abdominal pain.  The examiner stated that the Veteran did not have any signs or symptoms attributable to intestinal surgery, such as slight symptoms attributed to resection of the large intestine.  The examiner noted that the Veteran did not have episodes of bowel disturbance, weight loss or inability to gain weight, interference with absorption, or malnutrition or other serious complications.  The examiner added that the colon cancer residuals did not impact his ability to work.  Based on the findings in the December 22, 2015, VA examination report, the weight of evidence shows that since December 22, 2015, residuals of colon cancer with a scar have not been manifested by moderate symptoms.

The next matter is whether the Veteran is entitled to a separate rating since December 22, 2015, for the surgical scar.  At the December 22, 2015, VA examination, the Veteran reported that the surgical scar is sensitive to touch and that it tingles on palpation.  The Veteran also stated that the underlying muscle and tissue are occasionally sore with excessive movement (bending/twisting) and exercise.  The scar was not painful or unstable.  The scar was superficial and non-linear and was 18 cm by 1 cm.  The scar did not result in limitation of function or muscle or nerve damage.  The Board finds that the Veteran is competent and credible in his reporting of symptomatology.  Nonetheless, in determining whether the scar is painful or results in functional impairment, the Board gives more probative weight to the objective findings on examination of no pain or nerve or muscle damage than on the Veteran's complaints of tingling and occasionally sore underlying muscle and tissue.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of colon cancer with a scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - prior to December 22, 2015, abdominal pain and distress up to two-thirds of the year; and since December 22, 2015, only mild abdominal pain - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The January 2010 VA examiner noted that the functional impact was reduced ability to focus on work when pain and cramping are flaring up.  The December 2015 VA examiner noted that the colon cancer residuals to include the scar did not impact the Veteran's ability to work.  With regard to employment impairment from the colon cancer residuals, the disability is already being rated as 20 and 10 percent disabling.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.). The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the evidence is in equipoise as to whether a 20 percent disability rating prior to December 22, 2015, for residuals of colon cancer with a scar, and that the most credible and probative evidence weighs strongly against a finding that at any time since December 22, 2015, a rating in excess of 10 percent for residuals of colon cancer with a scar is warranted.  

Rice considerations

In adjudicating the Veteran's increased-rating claims, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his lip scar, colon cancer residuals, and right shoulder disability renders him unable to maintain substantially gainful employment since November 2008.  There is no indication that the claimant is unemployed.  Indeed, the Veteran has been working as federal government contractor.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to service connection for bilateral arthritis of the hands is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for plantar fasciitis is denied.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to initial compensable disability rating prior to December 22, 2015, for residual scar, status post skin cancer removal from the lip, is denied.

Entitlement to initial rating in excess of 10 percent since December 22, 2015, for residual scar, status post skin cancer removal from the lip, is denied.

Entitlement to an initial disability rating in excess of 10 percent for right shoulder arthritis is denied.

An initial 20 percent disability rating, but not higher, prior to December 22, 2015, is granted for residuals of colon cancer with a scar, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for residuals of colon cancer with a scar since December 22, 2015, is denied.


REMAND

The December 2015 VA examiner did not indicate whether the Veteran had any symptoms due to urolithiasis.  An addendum to the December 2015 VA examination report is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed by the December 2015 VA examiner for preparation of an addendum to the nephrology examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The Veteran should only be scheduled for another physical examination if the December 2015 VA examiner or the new medical professional deems it necessary.  The examiner should comment on whether the kidney stones result in frequent attacks of colic that require catheter drainage and whether the kidney stones result in only an occasional attack of colic with no infection and no catheter drainage required.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


